ORDER

PER CURIAM.
Movant appeals denial of Rule 29.15 relief after an evidentiary hearing. We affirmed sentences on charges of robbery in the first degree and possession of a controlled substance in Movant’s direct appeal. State v. Rhone, 943 S.W.2d 833 (Mo.App. E.D.1997).
*206We have reviewed the briefs and the record on appeal and find both points relied on are without merit. An extended opinion reciting the relevant facts and restating the principles of law would have no precedential value. The judgment denying relief in affirmed pursuant to Rule 84.16(b).